ON REHEARING OF APPELLEE.
ANDERSON, J.
I would not be disposed to prolong a discussion of this question, but for the fact that counsel seem to think that the construction of the statute and the holding as to the word “within,” as there used, is in conflict with the former decisions of this court. The word “within” certainly means “during,” notwithstanding it might, as used in many states, mean before *594the expiration of the last day, and a plea filed before the expiration of the last day fixed for pleading would no doubt prevent a judgment by default, although not filed during the days fixed for pleading; but statutes must be construed in their entirety, and words used therein must be given that definition and meaning which will effectuate the legislative intent. The garnishee should have answered within the time fixed by law at the fall term, 1896. This he did not do, and suffered a conditional judgment to be rendered against him for want of an answer. I-Ie was, therefore, in default, and could have purged same only by the action of the court, or by “appearing” at the next term, as directed by the statute and citation issued to him, and filing his answer within the first three days of said next term. This he did not do, but during the last part of the previous term he lodged an answer with the clerk, and which could not operate ipso facto to set aside the conditional judgment, and which said filing did not in and of itself make the paper so filed a record answer as of said term, so as to require the plaintiff to then and there interpose a contest of same under section 4325 of the Code of 1907. Of course, if the answer is prematurely filed, and is, at the term during which it should have been filed, brought to the attention of the court, or is recognized as such by the plaintiff before the conditional judgment is made .absolute, it would no doubt become a part of the record, but as of the time when so recognized and treated by theVourt or the plaintiff, and would not have the retroactive effect as a record answer as of the date when lodged with the clerk, and the mere, act of filing it too soon would not impair its worth, if treated as an answer at the next or proper term. This would not, however, make it an answer as of the previous term for the technical purpose of putting the plaintiff in de*595fault or failing to contest a paper during a term, when the garnishee was not authorized to make answer after permitting a conditional judgment against himself, and which was filed with the clerk near the end of said tena; yet we are called upon to hold that the plaintiff: was in default because he failed to interpose his contest at the 189(5 term, notwithstanding there was a conditional judgment against the garnishee, rendered at said term, and which had not been vacated, and which was not set aside by the lodging with the clerk of this answer just prior to the adjournment of said term. To so hold would be contrary to the letter and spirit of the statute, and would enable a party to reap a benefit from his own default.
The cases relied upon by counsel as to filing claims against insolvent estates, while considering a.different statute, have been explained in the case of Henderson v. Henderson, 67 Ala. 519, and, as thus explained, harmonize with the present holding. They do not hold that a filing previous to the time fixed by. the statute would be sufficient, but that the subsequent registration and transcribing of same in the docket of insolvent claims in the probate office was a sufficient filing or presentation. We do not pretend to hold that if the present answer was brought to the attention of the court, or was recognized as an answer by the plaintiff, that the mere filing of same with the clerk at a'previous term would make any difference, or prevent its becoming an answer as of the. date it is treated as such by the plaintiff or the court; but we do hold that the mere filing of same at said previous term, and after the conditional judgment against the garnishee, did not constitute an answer, so as to become a part of the record as of the date of filing-same, and that it would not operate to vacate the conditional judgment as of the date of filing, and the plaintiff *596was not in default for failing to contest same during the fall term, 1896.
It is next insisted that the answer was subsequently recognized by the plaintiff in his effort to contest same. This may be true, and this fact would no doubt make it an answer, so as to prevent the conditional judgment from being made absolute; but the plaintiff could not be found by his recognition of said paper as an answer antedating the attempt to contest same, as the first recognition of same, and the answer would, of course, be effective as such only from the date when it was treated as such, and not from the date of filing-same.